          Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     )
CHUN-LING JOCELYN CHEN and                           )
KAI CHAN,                                            )
                                                     )
                                  Plaintiffs,        )
                                                     )   COMPLAINT AND
v.                                                   )   DEMAND FOR JURY TRIAL
                                                     )
PAT’S PEAK, INC.,                                    )   CASE NO: 19-10481
                                  Defendant.         )


                                          JURY TRIAL

     1.       The Plaintiffs request a jury trial;

                                         THE PARTIES

     2.       Plaintiffs, Chun-Ling Jocelyn Chen (“Jocelyn Chen”) and Kai Chan (“Kai

              Chan”), were at all relevant times herein residents and citizens of Bedford,

              Middlesex County, Massachusetts, with a street address of 2 Lynnfield St.,

              Bedford MA 01730;

     3.       Defendant, Pat’s Peak, was at all relevant times herein a New Hampshire

              corporation with a principal address of 686 Flanders Road, Henniker NH

              03242;

     4.       At all times relevant and material hereto, Defendant Pat’s Peak was the owner

              and operator of a ski area in Henniker, New Hampshire, including the owner

              and operator of numerous ski lifts designed to carry passengers uphill on its

              property for recreational purposes;

                                JURISDICTION AND VENUE
     Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 2 of 12



5.       Plaintiffs Jocelyn Chen and Kai Chan are residents of the Commonwealth of

         Massachusetts;

6.       Defendants Pat’s Peak is a corporation duly registered in the State of New

         Hampshire;

7.       This Court has jurisdiction pursuant to U.S.C. sections 1332(a), 1367, and

         M.G.L. Chapter 223A;

8.       Defendant Pat’s Peak engages in continuous and systematic business activity

         and does otherwise transact and conduct business in Massachusetts and

         derives substantial revenue from business in Massachusetts such that the

         requirements from general and/or specific jurisdiction, together with the

         requisite minimum contacts, are satisfied;

9.       The parties are citizens of different states;

10.      The amount in controversy exceeds $75,000.00, exclusive of costs;

11.      Venue in this District satisfies the requirements of 28 U.S.C., section 1391, in

         that the Defendant Pat’s Peak is subject to personal jurisdiction because it

         transacts business in this District;

                            FACTUAL ALLEGATIONS

12.      On or about March 18, 2017, the Plaintiff, Jocelyn Chen and her spouse, Kai

         Chan, purchased tickets for skiing at the Defendant’s, Pat’s Peak, premises;

13.      On that date, the Plaintiffs boarded one of the chairlifts on the Defendant’s

         premises, operated by the Defendant, to ride up to the top of the ski slope;

14.      During the ride up the chairlift, one of the Plaintiff’s (Jocelyn Chen) skis

         detached and fell some distance to the ground;

                                            2
 Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 3 of 12



15.   Upon their approach to the lift termination platform, the Plaintiffs began

      waving their arms and yelling to attract the attention of the chairlift operator,

      who was standing at an observation window at the top of the lift;

16.   Upon information and belief, the lift operator has a “kill” switch, which

      immediately stops the lift ascent;

17.   Upon information and belief, the lift operator is within easy reach of the “kill”

      switch, which acts as a safety device for the lift;

18.   The lift operator did not stop the lift as the Plaintiff reached the

      disembarkment platform;

19.   The Plaintiff disembarked as required from the moving chairlift and due to her

      missing ski and the incline between the disembarkment platform and the

      ground, she immediately fell and slid down the incline;

20.   Upon falling, the Plaintiff suffered such physical stress that she tore muscles

      and ligaments in her knees;

21.   The Plaintiff suffered great physical pain and suffering during and after her

      fall;

22.   The Plaintiff was unable to descend the mountain on her own, and had to be

      carried down the mountain on a sled;

23.   Since the fall, the Plaintiff has had to undergo surgery to repair her knee, was

      in orthopedic supports for her legs, and has had great physical pain and

      emotional suffering and disruption to her life;

24.   The Plaintiff was unable to perform her duties as a mother, as a household

      member, and as an employee for multiple months;

                                           3
     Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 4 of 12



   25.     The Plaintiff has residual injuries which are permanent in nature;

                                     COUNT ONE
                                    NEGLIGENCE
                                 UNSAFE OPERATION

The Plaintiff hereby restates, reincorporates and realleges each and every allegation

contained in the above paragraphs as if fully stated herein.

   26.     Pat’s Peak and its employees, agents and/or servants, owed a duty to the

           Plaintiff to ensure that she disembarked from the chairlift correctly and safely.

   27.     Pat’s Peak and its employees, agents and/or servants, owed a duty to the

           Plaintiff to take prompt corrective action to ensure her safety, including but

           not limited to, stopping the chair lift;

   28.     The chairlift operator is in control of the chairlift operation and has the

           authority and means to stop the chairlift when a passenger such as the Plaintiff

           experienced an unusual condition or occurrence such as approaching the

           disembarkment platform with only one ski;

   29.     The chairlift operator has an observation window from which to view the

           approaching passengers and monitor their approach to the disembarkment

           platform;

   30.     The Plaintiff and her spouse vigorously and frantically waived and yelled in

           an attempt to signal the lift operator that an unusual condition or occurrence

           was taking place with their approach;

   31.     The Defendant and its employees, agents and/or servants failed to ensure the

           Plaintiff’s safety by failing to stop the chairlift, and breached its duty of care,

           including a duty to operate the chairlift in a safe manner;

                                              4
      Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 5 of 12



    32.      As a direct and proximate result of Pat’s Peak’s conduct, the Plaintiff incurred

             great pain and suffering with injuries to both knees, including injury which is,

             more probable than not, permanent and/or chronic in nature;

    33.      The Plaintiff has also been required, as a direct and proximate result of the

             Defendant’s violations, to undergo medical treatment and care including, but

             not limited to, hospitalization, medical appointments, surgery, physical

             therapy, diagnostic imaging and injections; all of which have caused the

             Plaintiff to incur substantial expense, pain and suffering and loss of enjoyment

             of life;

    34.      The Plaintiff will continue to incur damages into the future including but not

             limited to, pain and suffering, loss of enjoyment of life, and future medical or

             therapeutic expenses;

    35.      All to the damage of the Plaintiff, as she says, in the maximum jurisdictional

             amount applicable to this Honorable Court;

          WHEREFORE, the Plaintiffs respectfully request that this Honorable Court issue

judgment against the Defendant for unsafe operation of its chairlift in an amount

sufficient to fully and fairly compensate the Plaintiffs for their injuries and damages, for

the costs of this action, for interest as allowed by law and for all other just and proper

relief;

                                   COUNT TWO
                        NEGLIGENT TRAINING OR SUPERVISION

    36.      The Plaintiff hereby restates, reincorporates and realleges each and every

             allegation contained the above paragraphs as if fully stated herein;



                                               5
 Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 6 of 12



37.   The Defendant’s actions or inactions in the operation of the chairlift indicate a

      lack of care or a lack of adequate training or supervision of employees;

38.   The Defendant knew or should have known, that if its employee was not

      adequately trained and/or supervised, then injury to the Plaintiff or others

      similarly situated, would occur more likely than not;

39.   Defendant, Pat’s Peak, owed a duty to the Plaintiff to properly and adequately

      train and supervise its chairlift operators;

40.   Defendant Pat’s Peak, breached its duty to the Plaintiff by failing to properly

      and adequately train employees in safe chairlift operations;

41.   As a direct and proximate result of Pat’s Peak’s conduct, the Plaintiff incurred

      great pain and suffering with injuries to both knees, including injury which is,

      more probable than not, permanent and/or chronic in nature;

42.   The Plaintiff has also been required, as a direct and proximate result of the

      Defendant’s violations, to undergo medical treatment and care including, but

      not limited to, hospitalization, medical appointments, surgery, physical

      therapy, diagnostic imaging and injections; all of which have caused the

      Plaintiff to incur substantial expense, pain and suffering and loss of enjoyment

      of life;

43.   The Plaintiff will continue to incur damages into the future including but not

      limited to, pain and suffering, loss of enjoyment of life, and future medical or

      therapeutic expenses;

44.   All to the damage of the Plaintiff, as she says, in the maximum jurisdictional

      amount applicable to this Honorable Court;

                                         6
      Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 7 of 12



          WHEREFORE, the Plaintiffs respectfully request that this Honorable Court issue

judgment against the Defendant in an amount sufficient to fully and fairly compensate the

Plaintiffs for their injuries and damages, for the costs of this action, for interest as

allowed by law and for all other just and proper relief;

                                      COUNT THREE
                                      RECKLESSNESS

    45.      The Plaintiff hereby restates, reincorporates and realleges each and every

             allegation contained the above paragraphs as if fully stated herein;

    46.      A complete and total failure to monitor the safe disembarkation of the chairlift

             in any manner, with the failure to stop the chair lift once the Plaintiff was

             observed in an unusual condition or occurrence for which it had a duty to

             perform , constitutes a reckless disregard for the Plaintiff’s safety by Pat’s

             Peak and/or its employees, agents or servants;

    47.      The failure to monitor and failure to stop the chairlift created not only an

             unreasonable risk of harm to the Plaintiff, but also a risk of harm substantially

             greater than negligent behavior;

    48.      Pat’s Peak, and its employees, agents or servants knew, or should have

             known, about the high degree of risk involved of injury from training

             requirements imposed, as well as general knowledge about the dangerous

             nature of tramway lifts and chairlifts specifically;

    49.      Pat’s Peak, and its employees, agents or servants knew, or should have

             known, about the incidence of unusual conditions or occurrences such as

             suffered by the Plaintiff , and its actions or inactions constituted a reckless



                                                7
  Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 8 of 12



         indifference to an aggravated degree of risk of harm, substantially more

         serious than ordinary negligence;

50.      As a direct and proximate result of the reckless conduct of Pat’s Peak and/or

         its employees, agents or servants, the Plaintiff was caused to suffer severe

         physical injury, and great pain and suffering;

51.      As a direct and proximate result of Pat’s Peak’s conduct, the Plaintiff incurred

         great pain and suffering with injuries to both knees, including injury which is,

         more probable than not, permanent and/or chronic in nature;

52.      The Plaintiff has also been required, as a direct and proximate result of the

         Defendant’s violations, to undergo medical treatment and care including, but

         not limited to, hospitalization, medical appointments, surgery, physical

         therapy, diagnostic imaging and injections; all of which have caused the

         Plaintiff to incur substantial expense, pain and suffering and loss of enjoyment

         of life;

53.      The Plaintiff will continue to incur damages into the future including but not

         limited to, pain and suffering, loss of enjoyment of life, and future medical or

         therapeutic expenses;

54.      All to the damage of the Plaintiff, as she says, in the maximum jurisdictional

         amount applicable to this Honorable Court;

      WHEREFORE, the Plaintiffs respectfully request that this Honorable Court issue

judgment against the Defendant in an amount sufficient to fully and fairly compensate

the Plaintiffs for their injuries and damages, for the costs of this action, for interest as

allowed by law and for all other just and proper relief;

                                           8
      Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 9 of 12



                                     COUNT FOUR
                                 LOSS OF CONSORTIUM

    55.      The Plaintiff hereby restates, reincorporates and realleges each and every

             allegation contained the above paragraphs as if fully stated herein;

    56.      Kai Chan is married to Chun-Ling Jocelyn Chen;

    57.      Kai Chan, in addition to caring for his spouse, Jocelyn Chen, both physically

             and emotionally, has been caused to suffer losses and damages in the nature of

             loss of consortium including, but not limited to, all degrees of deprivation of

             Jocelyn’s care, out-of-pocket expenses, loss of income, loss of the

             companionship, society, services and affection of his wife, and also the loss of

             enjoyment of life he previously had with his wife;

    58.      All to the damage of the Plaintiffs, as they say, in the maximum jurisdictional

             amount applicable to this Honorable Court under the laws of the State of New

             Hampshire;

          WHEREFORE, the Plaintiffs respectfully request that this Honorable Court issue

judgment against the Defendant in an amount sufficient to fully and fairly compensate the

Plaintiffs for their injuries and damages, for the costs of this action, for interest as

allowed by law and for all other just and proper relief;

                                  COUNT FIVE
                           VIOLATION OF NH-RSA 225-A:25

The Plaintiff hereby restates, reincorporates and realleges each and every allegation

contained in the above paragraphs as if fully stated herein;

    59.      The Defendant, Pat’s Peak, is the owner and operator of a ski lift which

             carried the Plaintiff on or about March 18, 2017;

                                               9
 Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 10 of 12



60.   RSA 225-A:25 creates a private civil cause of action when an “operator of a

      passenger tramway is in violation of this chapter or the rules of the board,

      which violation is causal of the injury complained of.”

61.   The “rules of the board” refer to the Passenger Tramway Safety Board (the

      “Board”), which promulgates rules “relating to public safety in the

      construction, operation and maintenance of passenger tramways.” RSA 225-

      A:8;

62.   Pursuant to RSA 225-A:8, the Board has adopted rules which specify that,

      “{a}ll personnel employed in connection with lift operations at any passenger

      tramway shall be trained in their duties.” N.H. Code R. Pas 306.03;

63.   Pursuant to RSA 225-A:8, the Board has incorporated by reference into its

      rules a document called "American National Standard for Passenger

      Ropeways - Aerial Tramways, Aerial Lifts, Surface Lifts, Tows and

      Conveyors – Safety Requirements (ANSI B77.1),” pertaining to the

      manufacture, construction, operation and maintenance of passenger tramways;

64.   The ANSI rules, which are part of New Hampshire law pursuant to RSA 225-

      A:8, require certain standards of operation for aerial chair lifts such as the

      Pat’s Peak chair lift. See ANSI B77.1-2011 § 3.3;

65.   The standards of operation require trained personnel (i.e., § 3.3.2.1) and

      minimum operating personnel (§ 3.3.2.2), among other requirements. Id.

      Operating personnel must use reasonable care while performing their duties;

66.   Chair lift attendants have enumerated duties under the rules, including a duty

      to: “be knowledgeable in the operational and emergency procedures”; “to

                                        10
 Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 11 of 12



      monitor the passengers’ use of the aerial tramway, including observing,

      advising, and assisting them while they are in the attendant’s work area as

      they embark on or disembark from the aerial lifts”; and “to respond to unusual

      occurrences or conditions.” Id. at § 3.3.2.3.3;

67.   If there is an unusual occurrence or condition, the tramway attendant may be

      required by the rules to assist the passenger or stop the aerial tramway. Id.

68.   The employee in charge of tramway operation has similar duties to ensure

      safety. Id. at § 3.3.2.3.2;

69.   While riding on the Defendant’s ski lift, the Defendant and/or its employees,

      agents or servants, violated its duty to the Plaintiff to monitor the Plaintiff’s

      use of the lift, including observing, advising and assisting her while in the

      operator’s work area as she was disembarking from the ski lift, and by its

      failure to respond to the occurrence and condition that the Plaintiff was in,

      having dropped a ski on the trip up to the top of the lift;

70.   As a direct and proximate result of Pat’s Peak’s conduct, the Plaintiff incurred

      great pain and suffering with injuries to both knees, including injury which is,

      more probable than not, permanent and/or chronic in nature;

71.   The Plaintiff has also been required, as a direct and proximate result of the

      Defendant’s violations, to undergo medical treatment and care including, but

      not limited to, hospitalization, medical appointments, surgery, physical

      therapy, diagnostic imaging and injections; all of which have caused the

      Plaintiff to incur substantial expense, pain and suffering and loss of enjoyment

      of life;

                                        11
     Case 1:19-cv-10481-RGS Document 1 Filed 03/14/19 Page 12 of 12



   72.     The Plaintiff will continue to incur damages into the future including but not

           limited to, pain and suffering, loss of enjoyment of life, and future medical or

           therapeutic expenses;

   73.     All to the damage of the Plaintiff, as she says, in the maximum jurisdictional

           amount applicable to this Honorable Court;

               WHEREFORE, the Plaintiff demands judgment against the Defendant,

Pat’s Peak, and damages for her physical injuries and emotional suffering in the past,

present and future, reasonable costs and attorneys fees, and such other relief as the Court

deems just and meet.

Respectfully Submitted,
Plaintiffs by counsel;


____/s/ Randy M. Hitchcock__________________________
Randy M Hitchcock BBO #561511
Elaine Whitfield Sharp BBO #565522
Whitfield Sharp & Hitchcock, LLC
196 Atlantic Ave.
Marblehead MA 01945
(781)639-1862


        I, Randy M. Hitchcock, hereby certify that on March 14, 2019, I electronically
filed the foregoing with the Clerk of the Court using the ECF system, which will send
notice of such filing to all parties or their counsel of record.

                                                     /s/ RANDY M. HITCHCOCK
                                                     Randy M. Hitchcock




                                            12
